Waterman, J.
(dissenting).
The written request that the jury be kept together was banded the judge privately, out of court, and without the knowledge of counsel for the state. Under these circumstances, I think the judge, when court convened, had no right to secretly consider this paper as in the case. The majority opinion assumes that the court did consider and act upon this request by overruling it, and this, ' in face of the bill of exceptions, which states that the application was disregarded. So far as this matter is concerned, I am clear the action of the trial court should be approved.